             Case 4:20-cr-01721-RM-MSA Document 27 Filed 12/17/20 Page 1 of 2




                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF ARIZONA
United States of America
                                                 JUDGMENT IN A CRIMINAL CASE
   v.                                            (For Offenses Committed On or After November 1, 1987)

Franklin Stanley Alvarado-Guillen                No. CR-20-01721-001-TUC-RM (MSA)
                                                 J. Bert Vargas (CJA)
                                                 Attorney for Defendant
USM#: 04390-509          ICE# AXXXXXXXX

THE DEFENDANT ENTERED A PLEA OF guilty on 10/1/2020 to the Information.

ACCORDINGLY, THE COURT HAS ADJUDICATED THAT THE DEFENDANT IS GUILTY
OF THE FOLLOWING OFFENSE(S): violating Title 8, U.S.C. §1326(a), Reentry of Removed
Alien, with sentencing enhancement pursuant to Title 8, U.S.C. §1326(b)(1), a Class C felony offense,
as charged in the Information.


IT IS THE JUDGMENT OF THIS COURT THAT the defendant is committed to the custody of the
Bureau of Prisons for a term of TIME SERVED. The Court finds that Supervised Release is not
required by statute and that defendant is a deportable alien who likely will be deported after
imprisonment. Therefore, pursuant to USSG §5D1.1, no term of Supervised Release is imposed in this
case.

                              CRIMINAL MONETARY PENALTIES

The defendant shall pay to the Clerk the following total criminal monetary penalties:

SPECIAL ASSESSMENT: REMITTED                     FINE: WAIVED               RESTITUTION: N/A

The Court finds the defendant does not have the ability to pay a fine and orders the fine waived.

On motion of the Government, the special assessment is REMITTED.


THE COURT FINDS that you have been sentenced in accordance with the terms of the plea
agreement and that you have waived your right to appeal and to collaterally attack this matter. The
waiver has been knowingly and voluntarily made with a factual basis and with an understanding of the
consequences of the waiver.


The Court orders commitment to the custody of the Bureau of Prisons.
                    Case 4:20-cr-01721-RM-MSA Document 27 Filed 12/17/20 Page 2 of 2

CR-20-01721-001-TUC-RM (MSA)                                                                                                     Page 2 of 2
USA vs. Franklin Stanley Alvarado-Guillen

Date of Imposition of Sentence: Thursday, December 17, 2020

         Dated this 17th day of December, 2020.




                                                                             RETURN

I have executed this Judgment as follows:
                                                                                                                             , the institution
defendant delivered on                                          to                                     at
designated by the Bureau of Prisons with a certified copy of this judgment in a Criminal case.


United States Marshal                                                                            By:        Deputy Marshal
